Judgment unanimously reversed and new trial granted. Memorandum: Commendably the District Attorney concedes that there must be a reversal of the judgment and a new trial. Two prosecution *971witnesses, alleged accomplices of defendant, had been granted immunity from prosecution for the crime which was the subject of this indictment and that fact was discussed at trial. The trial assistant handling the prosecution was not aware at the time of trial, however, that for their testimony in this case they also were to receive youthful offender treatment as the result of prior pleas on unrelated charges. Being unaware of this plea bargain and the inducement for their testimony against defendant, he did not disclose it and this resulted in defendant being denied a fair trial (Napue v Illinois, 360 US 264, 270). (Appeal from judgment of Onondaga County Court— burglary, third degree.) Present—Dillon, P. J., Cardamone, Simons, Doerr and Witmer, JJ.